          Case 1:17-vv-00822-UNJ Document 41 Filed 07/18/19 Page 1 of 4




     In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 17-822V
                                    Filed: June 13, 2019

* * * * * * * * * * * * * *                    *
FELICA THOMAS, as executor for the             *      UNPUBLISHED
Estate of ZAIRE CORVELL THOMAS,                *
Deceased,                                      *
                                               *      Motion for Redaction of Attorneys’
               Petitioner,                     *      Fees and Costs Decision;
                                               *      42 U.S.C. § 300aa-12(d)(4)(B);
v.                                             *      Privacy; Medical Information
                                               *
SECRETARY OF HEALTH                            *
AND HUMAN SERVICES,                            *
                                               *
          Respondent.                          *
* * * * * * * * * * * * *                  *   *

                ORDER ON PETITIONER’S MOTION FOR REDACTION

Roth, Special Master:

         On June 19, 2017, petitioner filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.1 (the “Vaccine Act” or “Program”).
The petition alleged that petitioner’s minor child, Zaire Corvell Thomas, received several
vaccinations which caused sudden cardiac death and other injuries. Petition at 1. The petition was
later dismissed. See ECF No. 27.

        On April 29, 2019, I issued a Decision on Attorneys’ Fees and Costs. See ECF No. 35. On
May 13, 2019, petitioner timely filed a Motion to Redact. ECF No. 36. In her Motion, petitioner
requested redaction of “certain medical information in her OB/GYN records that were required to
be filed in this case and that were disclosed in the April 29, 2019 decision awarding attorneys’ fees
and costs.” Motion to Redact at 1. Petitioner argues that redaction of this information is appropriate
under § 12(d)(4)(B) because “[d]isclosure of this medical information to the public would be
embarrassing and would constitute a clearly unwarranted invasion of privacy.” Id. Petitioner
submitted that she “has an adequate and understandable interest in avoiding disclosure of her
personal OB/GYN health information.” Id. at 2. Petitioner further submitted that the information
she “is requesting to be redacted…is not central to the subject matter of this case and redaction of
this information does not affect the underlying purpose of the Vaccine Act’s public disclosure

1
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).
          Case 1:17-vv-00822-UNJ Document 41 Filed 07/18/19 Page 2 of 4



requirements.” Id. In accordance with Vaccine Rule 18(b), petitioner attached a proposed redacted
version of my ruling. See Proposed Redacted Decision, ECF No. 36-1.

         Respondent filed a response on May 28, 2019. Response, ECF No. 38. Respondent did not
oppose petitioner’s Motion, but instead deferred “to the sound discretion of the Special Master to
determine which remedy strikes the appropriate balance between the public and private interests
in this instance.” Response at 4.

       For the reasons discussed below, petitioner’s motion is granted.

                                       I. Legal Authority

        Members of the public have the right to access court documents. See Nixon v. Warner
Comm. Inc, 435 U.S. 559, 597 (1978). Public disclosure of court records is essential to the
development of the common law. When the Vaccine Program was established, Congress decided
to have the claims adjudicated within the federal court system, indicating an intent that the
traditional policy of public disclosure of judicial decisions should apply to Program cases.
Castagna v. Sec’y of Health and Human Servs., No. 99-411V, 2011 WL 4348135, at *1 (Fed. Cl.
Spec. Mstr. Aug. 25, 2011); see also Rhone Poulenc Argo, S.A. v. DeKalb Genetics Corp., 284
F.3d 1323, 1329 n.3 (Fed. Cir. 2002); Anderson v. Sec’y of Health and Human Servs., 2014 WL
3294656 at *3. In some circumstances, courts seal or redact their decisions. However, it should be
noted that the preferences of the parties about public access to decisions are not binding. Reidell
v. United States, 47 Fed. Cl. 209 (2000) (declining to vacate the underlying decision as the parties
had requested in settling the case).

        The E-Government Act of 2002 requires that all federal courts maintain a website to
provide public access to “docket information for each case” and “access to the substance of all
written opinions issued by the court.” E-Government Act § 205(a). To implement this law, the
Court of Federal Claims added RCFC 5.2, which allows for redactions of electronic filings that
contain social security numbers, taxpayer-identification numbers, birth dates, account numbers, or
the name of a minor. RCFC 5.2(a). See also Pearson v. Sec'y of Dep't of Health and Human Servs.,
No. 03-2751V, 2011 WL 4863717, at *3 (Fed. Cl. Spec. Mstr. Sept. 22, 2011).

       Section 12(d)(4)(B) of the Vaccine Act governs redactions. It states:

       A decision of a special master in a proceeding shall be disclosed, except that if the decision
       is to include information –
       (i)      which is trade secret or commercial or financial information which is privileged
                and confidential, or
       (ii)     which are medical files and similar files the disclosure of which would constitute a
                clearly unwarranted invasion of privacy,
       and if the person who submitted such information objects to the inclusion of such
       information in the decision, the decision shall be disclosed without such information.

The Court of Appeals for the Federal Circuit has yet to interpret this provision, meaning that there
is no binding authority regarding how the provision should be applied. As this case does not


                                                 2
          Case 1:17-vv-00822-UNJ Document 41 Filed 07/18/19 Page 3 of 4



involve trade secrets or commercial or financial information, petitioner’s request relies upon §
12(d)(4)(B)(ii). The question thus becomes: what constitutes a “clearly unwarranted invasion of
privacy”?

        In an absence of binding precedent, special masters have generally not favored redactions,
although there are some notable exceptions. Special masters are often more lenient in granting
requests for redaction in cases involving minors. All other redactions are based upon a petitioner’s
unique circumstances. However, in recent years, special masters have generally only rarely found
that an adult petitioner’s circumstances warrant redaction.

   A. Rulings denying redaction

        Several special masters have concluded that the plain language of the Vaccine Act,
specifically § 12(d)(4)(B), requires decisions to be disclosed to the public. Further, special masters
have concluded that public disclosure of a vaccinee’s medical condition is not a clearly
unwarranted invasion of privacy because the vaccinee placed his or her medical condition in
contention by filing a claim. Moreover, the publication of Program decisions is necessary so that
future petitioners can see what types of cases are meritorious.

        In Langland, the petitioners requested the redaction of either all medical information or all
identifying information. The then-Chief Special Master denied the petitioners’ request, ruling that
special masters may only redact medical information “if the requesting party can show that
disclosure would be an invasion of privacy, and that that invasion would be ‘clearly unwarranted.’”
Langland v. Sec’y of Health and Human Servs., No. 07-36V, 2011 WL 802695, at *6 (Fed. Cl.
Spec. Mstr. Feb. 3, 2011). The then-Chief Special Master found that “the context of the statutory
structure” and the “emphatic language” employed by Congress in § 12(d)(4)(B) mean that “a party
requesting redaction of medical information must satisfy a substantial burden to demonstrate a
right to redaction.” Id.

        The Court of Federal Claims affirmed the Chief Special Master’s determination and
analysis of the redaction issue in a footnote. 109 Fed. Cl. 421, 424 n.1 (2013). Generally,
petitioners must make a strong showing that redaction is warranted in order for their requests to
be granted. See also Castagna v. Sec’y of Health and Human Servs., No. 99-411V, 2011 WL
4348135 (Fed. Cl. Spec. Mstr. Aug. 25, 2011); Anderson v. Sec’y of Health and Human Servs.,
No. 08-396V, 2014 WL 3294656 (Fed. Cl. Spec. Mstr. June 4, 2014).

   B. Rulings granting redaction

       Although recently special masters have generally followed the Langland approach, on
occasion, special masters and judges have found redactions to be warranted. In W.C., the special
master initially denied petitioner’s motion to redact. On review, a judge of the Court of Federal
Claims reversed. The court determined that, given their similarities, the Vaccine Act’s privacy
provisions should be read in concert with the Freedom of Information Act’s privacy provisions.
The court then endorsed a balancing test. The court stated that the special masters’ decisions had
to contain petitioners’ medical information in order to allow the law to develop. However, the



                                                  3
          Case 1:17-vv-00822-UNJ Document 41 Filed 07/18/19 Page 4 of 4



judge concluded that it was not necessary for a vaccinee’s name to be made public. W.C. v. Sec’y
of Health and Human Servs., 100 Fed. Cl. 440, 456-61 (2011).

        The petitioner in W.C. presented unique circumstances. He argued that disclosure of his
medical information would be a clearly unwarranted invasion of privacy because it could
undermine his career. The petitioner in that case was a federal employee whose position required
him to testify on behalf of the government. He was concerned that public disclosure of his medical
condition could discredit his testimony. Id. at 447. The court found that redaction of petitioner’s
name was proper, but it retained the medical information in the decision.

                                           II. Discussion

        The standard set by Langland requires a compelling reason for redaction, which must be
“tailored to meet the individual interest it serves.” Anderson, 2014 WL 3294656, at *5 (citing
Langland, 2011 WL 802695, at *7-8). In the instant case, petitioner has requested redaction of
certain information relating to her OB/GYN history. See Motion to Redact at 1. The information
that petitioner has requested to be redacted is extremely delicate and personal. Petitioner’s request
is narrowly tailored to a select few details, the redaction of which would not affect the public’s
ability to understand the basis for the Decision. A redacted Decision would still provide an in-
depth recitation of the vaccinee’s medical history, thus comporting with the purpose of the public
disclosure requirement. Accordingly, the invasion of privacy to petitioner in disclosing her
OB/GYN history is “clearly unwarranted” when issuing a redacted Decision would satisfy the
Vaccine Act’s public disclosure requirement. Ranjbar v. Sec’y of Health & Human Servs., No. 15-
905V, 2016 WL 4191127 (Fed. Cl. Spec. Mstr. Jun. 21, 2016) (citing W.C. v. Sec’y of Health &
Human Servs., 100 Fed. Cl. 440 (Fed. Cl. 2011) (finding that any invasion of privacy threatened
by disclosure is “clearly unwarranted” when there is no relevant public purpose to be weighed
against a threatened invasion)).

                                         III. Conclusion.

       Petitioner’s Motion to Redact is therefore granted. The original Decision that I issued on
April 29, 2019, shall be redacted as set forth in petitioner’s proposed redacted version of the
Decision and published thirty-five days after this Order is issued.

IT IS SO ORDERED.

                                                      s/Mindy Michaels Roth
                                                      Mindy Michaels Roth
                                                      Special Master




                                                 4
